Citation Nr: 0320792	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-03 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Timeliness of request for waiver of an overpayment of 
pension benefits in the amount of $1,024.02. 

2.  Timeliness of request for waiver of an overpayment of 
pension benefits in the amount of $2,551.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from December 2001 decisions by the 
Committee on Waivers and Compromises (Committee) at a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was received in February 2002, 
statements of the case were issued in March 2002, and a 
substantive appeal was received in April 2002.  

The appellant originally requested a hearing to be conducted 
by the travel section of the Board but, in October 2002, 
indicated that he no longer desired to attend the hearing.  


FINDINGS OF FACT

1.  The veteran was informed of an overpayment of pension 
benefits in the amount of $2,551.00 and of his right to 
request a waiver within 180 days of the date of the 
notification letter via correspondence dated August 19, 2000.  

2.  The veteran was informed of an overpayment of pension 
benefits in the amount of $1,024.02 and of his right to 
request a waiver within 180 days of the date of the 
notification letter via correspondence dated January 18, 
2001.  

3.  The appellant first filed a written request for waiver of 
the overpayments in October 2001, well in excess of 180 days 
after notice of the indebtednesses were sent to his address 
of record in August 2000 and January 2001.




CONCLUSION OF LAW

The appellant did not timely request waiver of recovery of 
overpayments of pension benefits.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b)(2) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2002).  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing.  38 C.F.R. § 
1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.

The critical facts in this case, which are uncontroverted by 
any other evidence, are as follows:  

VA's Debt Management Center (DMC) sent two letters to the 
appellant informing him of overpayment of pension benefits.  
The first letter, mailed August 19, 2000, pertained to an 
overpayment of $2,551.00 and the second letter, mailed on 
January 18, 2001, pertained to an overpayment in the amount 
of $1,024.02.  VA has certified that both letters were mailed 
to the veteran at the address where he has lived since 1999.  
VA also certified that a Notice of Rights was included with 
the notification letters.  The claims file also includes a 
copy of the from letter sent to the appellant.  This letter 
contains clear instructions including information that any 
request for waiver must be submitted in writing and that the 
right to request a waiver only lasts for 180 days.

On October 17, 2001, the appellant submitted a written 
request for waiver of the overpayment, arguing that repayment 
would create a financial hardship on the appellant and his 
spouse.  In February and November 2002, the appellant's 
representative alleged that the appellant and his spouse 
contacted VA in September and again in December of 2000 and 
were informed by a VA employee from "team 55" that there 
was nothing they could do about the overpayment but pay it.  
The representative alleged that the appellant and his spouse 
were never informed of their waiver rights by the VA employee 
from team 55.  There is no evidence in the claims file 
supporting the assertions that the appellant contacted VA in 
September and December 2000 regarding a waiver.  

The appellant does not contend, however, that a mistake was 
made by either VA or postal authorities in the mailing of the 
August 19, 2000 and January 18, 2001 notification letters to 
his address of record at the time the letter was sent.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (presumption of 
regularity of administrative process in the absence of clear 
evidence to the contrary).  The appellant also does not 
contend that he never received the August 19, 2000 and 
January 18, 2001 notification letters.  The allegation that a 
VA employee failed to inform the appellant of his waiver 
rights does not negate the fact that VA gave notice of the 
rights via the U. S. Mail.  

There is no objective evidence of any letter between the 
appellant and VA which could be construed as a timely request 
for waiver of overpayment and the veteran also does not 
contend that he submitted any such correspondence.  The 
October 17, 2001, waiver request, therefore, was made in 
excess of 180 days after notice of overpayment was sent in 
August 19, 2000 and January 18, 2001.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, in the context of a claim for burial 
benefits, timeliness of a claim is a threshold matter.  See 
Thompson v. Brown, 6 Vet. App. 436 (1994) (if the claim is 
untimely, VA has no jurisdiction even to consider whether it 
is well grounded).  Moreover, in Sabonis v. Brown, 6 Vet.  
App. 426 (1994), the Court noted that where the law and not  
the evidence is dispositive, as is the case here, a claim 
should be denied or an appeal to the Board terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.

Because there is no evidence, information or allegation that 
the notification to the appellant of these overpayments were 
not received by him or received beyond the time customarily 
required for mailing a response, the Board concludes that his 
application requesting waiver of the pension overpayment 
debts at issue was not timely filed.  No relevant exceptions 
to the legal criteria have been provided or are applicable in 
this case, and, therefore, the Board has no authority to 
disregard the Congressionally mandated limitations pertaining 
to timeliness standards for waiver requests.

As noted above, it is contended by the appellant that he 
contacted VA in September 2000 and again in December 2000 for 
the purpose of seeking relief from the overpayment.  It was 
alleged that the appellant was informed both times by VA that 
there was nothing that could be done but to pay the debt.  

With respect to the above, the Board notes that in 
appropriate circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is 
granted rarely, such as in a case where a claimant actively 
pursued judicial remedies but has filed a defective pleading 
or where a claimant has been induced or tricked by his 
adversary's misconduct into allowing the filing deadline to 
pass.  See Pfau v. West, 12 Vet. App. 515, 517 (1999), citing 
Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  
The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct (such as trickery); 
however, Bailey does require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F.3d at 1365; see also 
(William) Smith v. West, 13 Vet. App. 525 (2000).

While the Board has considered the appellant's assertions, 
the record does not provide any objective evidence indicating 
that the appellant did, in fact, contact VA in either 
September 2000 or December 2000.  There is no Report of 
Contact, dated within the appropriate time periods 
documenting such contact.  The Board notes that, while it was 
possible that one of the contact attempts would not be 
documented by VA, it was unlikely that VA failed to document 
two separate attempts.  The Board finds the preponderance of 
the evidence demonstrates that the appellant did not contact 
VA in September 2000 or December 2000 regarding a request for 
waiver of overpayment.  

The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2069 (Nov. 9, 2000) are relevant to chapter 51 of 
title 38 of the United States Code and do not apply in waiver 
of overpayment cases which are governed by chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The Board 
additionally observes, however, that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. § 3.103 (2002).  The appellant was furnished 
statements of the case in March 2002 in which he was informed 
of the relevant law applicable to his claims and the reasons 
why his waiver claims could not be considered because they 
were not timely filed.  In addition, it appears that all 
evidence pertinent to this case has been obtained.  

With regard to the representative's contention that the 
appellant is unable to understand VA letters, a review of the 
file shows that he has been effectively communicating with VA 
regarding his pension and income reporting requirements over 
the past several years.  Moreover, he has been represented by 
a service organization for a number of years.  

The Board also understands the appellant's contentions and 
acknowledges the assertions regarding financial hardship.  
However, the facts in this case simply do not show that a 
written request for a waiver of the overpayments was received 
within the regulatory time period.  There is therefore no 
legal basis for considering the principles of equity and good 
conscience.  The threshold requirement of a timely request 
for waiver has not been met. 


ORDER

The appeal is denied. 




	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

